UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X
                                                                      :
LYNDA T. STEWART,                                                     :
                                                                      :
                                      Plaintiff,                      :
                                                                      : __-CV-___________
                       - against -
                                                                      :
                                                                        COMPLAINT
                                                                      :
FASHION INSTITUTE OF TECHNOLOGY,
                                                                      : JURY TRIAL DEMANDED
                                                                      :
                                      Defendant.
                                                                      :
                                                                      :
--------------------------------------------------------------------- x

       Plaintiff Lynda T. Stewart (“Stewart”), by and through her attorneys, Cerasia & Del Rey-

Cone LLP, for her Complaint against defendant Fashion Institute of Technology (“FIT” or

“Defendant”) alleges as follows:

                                    NATURE OF ACTION

       1.      Stewart brings this lawsuit against FIT seeking money damages, as well as

declaratory, injunctive and equitable relief, to redress FIT’s unlawful discrimination and

retaliation against Stewart in violation of Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. §§ 2000 et seq. (“Title VII”), Section 1981 of the Civil Rights Act of 1866, 42 U.S.C.

§ 1981 et seq. (“Section 1981”), the New York State Human Rights Law, N.Y. Exec. Law § 296

(“NYSHRL”), and the New York City Human Rights Law, N.Y. City Administrative Code §§ 8-

101, et seq. (“NYCHRL”).

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction over Stewart’s claims pursuant to 28

U.S.C. §§ 1331 and 1343, because her Title VII and Section 1981 claims arise under the laws of
the United States. This Court has supplemental jurisdiction over Stewart’s related state and local

law claims pursuant to 28 U.S.C. § 1367(a).

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to this action, including the unlawful

employment practices alleged herein, occurred in this District.

                             ADMINISTRATIVE PROCEDURES

       4.      Stewart filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on June 8, 2018.

       5.      On or about October 1, 2018, Stewart received a Notice of Right to Sue from the

EEOC. A true and correct copy of the Notice of Right to Sue is attached hereto as Exhibit A.

       6.      Following the commencement of this action, a copy of this Complaint will be

served both on the New York City Commission on Human Rights and the Office of Corporation

Counsel of the City of New York, thereby satisfying the notice requirements of the NYCHRL.

       7.      Any and all other prerequisites to the filing of this lawsuit have been met.

                                            PARTIES

       8.      Stewart, a former Adjunct Instructor at FIT, currently resides in New York, New

York. At all relevant times herein, Stewart has met the definition of “employee” under all

applicable statutes.

       9.      Stewart is an African-American female. Stewart is also a disabled individual.

       10.     FIT is part of the State University of New York and is a public institution. FIT’s

principal place of business is located in New York, New York. At all relevant times herein, FIT

met the definition of “employer” under all relevant statutes.




                                                 2
                                 FACTUAL ALLEGATIONS

       11.     In or around August 2000, Stewart began her employment with FIT as an Adjunct

Instructor in the Fashion Merchandising and Management Department. In or around 2015, the

department changed its name to the Fashion Business Management Department (“FBM”).

       12.     Stewart was recruited, by now retired FIT Professor LaDonna Garrett (“Garrett”)

(African-American female). Garrett told Stewart that she was recruiting Stewart as part of an

effort to increase the number of African Americans (and, more specifically, African American

women) to be represented in the FIT faculty.

       13.     From Fall 2000 through Fall 2016, Stewart received consistent Faculty

Observation ratings of “Very Good to Excellent.”

       14.     Stewart’s career demonstrated excellence through her Faculty Observations and

Student Evaluations which resulted in Commendation letters from various Deans including, most

recently, two (2) Commendations from Steven Frumkin (“Frumkin”) (white male), Dean of the

Jay and Patty Baker School of Business and Technology.

       15.     Throughout her employment, Stewart was consistently concerned about the

discriminatory atmosphere surrounding African-American faculty.

       16.     During all relevant times, it was widely understood by the African-American

faculty that the systematic, discriminatory practices of the FIT administration would make

achieving a full-time tenured Professor position extremely difficult, if not impossible. For

example, upon information and belief, as of the end of 2018, there is only one full-time African-

American professor and faculty member within the entire FIT, and less than 1% of the African-

American female faculty are full-time professors. In addition, Gary Lampley (“Lampley”)

(African-American male) shared with Stewart that he personally had a very difficult time being




                                                3
taken seriously with regards to his own promotion. Lampley complained to FIT that the school’s

failure to promote him was related to race discrimination.

       17.     Based upon information and belief, after Lampley’s discrimination complaint, Dr.

Joyce F. Brown (“Brown”) (African-American female), President, FIT, saved Lampley’s

position and he ultimately received tenure.


       18.     Another example of the FIT’s discriminatory behavior involved Gloria Hartley

(African-American female) (“Hartley”) who taught at FIT for over twenty (20) years and, like

Lampley, was never afforded the opportunity to move beyond the position of Assistant

Professor.


       19.     In or around the Fall 2016 semester, Stewart was asked to teach two (2) sections

of Intro to the Fashion Business (FM 114) which she had also taught during the Fall 2015

semester.

       20.     Since the textbook that had been used for FM114 was somewhat outdated,

Stewart spoke to both Course Coordinators regarding using a different textbook which had been

used by several members of the faculty in the FBM department. The Course Coordinators

confirmed that Stewart could select a new textbook.

       21.     Stewart’s Faculty Observation for FM 114 was “Very Good” for both the Fall 2015

and Fall 2016 semesters.


       22.     Stewart’s combined student evaluation scores for FM 114 went down slightly

between the Fall 2015 and the Fall 2016 because students expressed that they found the new,

approved textbook choice too challenging.

       23.     Each semester, a committee consisting of tenured FIT faculty meets to discuss

whether to reappoint non-tenured professors. In those meetings, each non-tenured professor’s



                                                4
Faculty Observations and Student Evaluations are presented to the committee by the assigned

Professor’s faculty observer. Following the presentation, the committee embarks on a secret vote

wherein each member votes on whether that non-tenured professor should be reappointed.

       24.     In or around March 2017, Stewart’s reappointment was presented to the

committee and, for the first time since 2000, the committee voted against reappointing her.

       25.     As a result, on March 24, 2017, Robin Sackin (“Sackin”) (white female), Chair,

FBM, requested that Stewart meet with her at 4 pm, despite the fact that Stewart was scheduled

to teach her class at 6:30 pm that day. During that meeting, Sackin informed Stewart that she

would not be reappointed for the Fall 2017 semester.

       26.     Sackin also stated that Stewart could “never again teach at FIT” and that there

was nothing she could do to change the non-reappointment decision. Sackin presented Stewart

with a document that she pressured Stewart to sign, and she described to Stewart that the

document was merely an acknowledgement of having been “presented” with a non-

reappointment document.

       27.     Stewart was in shock and completely uncomfortable signing the document under

those circumstances, but finally acquiesced, simply as an acknowledgment that she had received

it. Stewart went on to teach her 6:30 pm class ridden with anxiety and deep distress.

       28.     Stewart spoke with Esther Olivares (“Olivares”) (white female) in Faculty

Services about the committee’s decision. Olivares listened to Stewart’s recounting of the

meeting with Sackin and indicated that she would get back to Stewart regarding this matter.

Olivares then reviewed Stewart’s stellar history of student evaluations and commendations, and

stated that she would look into the FBM committee’s decision.

       29.     Stewart drafted a rebuttal to the FBM committee’s decision. She sent this rebuttal

to Frumkin, who had previously given her Dean’s Commendations for the two prior semesters.



                                                5
       30.      Stewart also shared the rebuttal with Oliveras. Based upon information and

belief, the rebuttal was also shared with the Vice President of Academic Affairs, Giacomo Oliva

(white male).

       31.      Oliveras eventually shared with Stewart that Frumkin sent a letter, dated May 3,

2017, reversing his decision to endorse the FBM committee’s non-reappointment of Stewart for

the Fall 2017 semester and that this letter had also been sent to Sackin. Stewart did not receive a

copy of this letter until on or about May 13, 2017.


       32.      Despite Frumkin’s letter, Sackin continued to state, directly to Stewart, that she

was not reappointed and ignored Stewart’s attempts to secure a teaching assignment for the Fall

2017 semester. Stewart informed Olivares that during this period Sackin continued to insist that

the denial of reappointment had not been reversed.

       33.      On or about June 26, 2017, Stewart had hip surgery requiring that she use a

walker for mobility.

       34.      Despite Frumkin’s reversal of the denial of reappointment, Stewart had to actively

and repeatedly pursue Sackin to attain class options available for teaching in the Fall 2017

semester. Finally, in or round late July 2017, Sackin informed Stewart that she actually could

teach FM 361 – a three-hour class for upper division students.

       35.      FM 361 is a very comprehensive class and required more than three weeks of

preparation. Given the short lead time, Stewart diligently began to prepare for the course despite

post-operative physical therapy and follow-up doctor appointments. Stewart also promptly and

diligently reached out to the Course Coordinator, Janet Messinger, who informed Stewart that

she was on vacation and could not possibly meet with her to discuss the course until the middle

of August – two weeks before the beginning of class.




                                                  6
       36.     Stewart attended the Course Coordinator’s meeting despite requiring a walker,

given her very recent, June 26, 2017 hip surgery.

       37.     On or about September 1, 2017, Stewart began teaching FM 361.

       38.     On or about September 15, 2017, Stewart had emergency Spine-Thoracic surgery.

       39.     Both Sackin and Shelley Kohan (“Kohan”) (white female), Assistant Professor,

were aware of Stewart’s second recent surgery. Nonetheless, Sackin and Kohan insisted that

Stewart’s Faculty Observation take place on September 29, 2017.

       40.     Neither Sackin nor Kohan made any mention of Stewart’s surgery, nor did they

inquire about her well-being or recovery.

       41.     Despite Stewart’s two major surgeries, within a two and one half months of one

another, no one at FIT informed Stewart that she was entitled to six (6) weeks of disability leave.

Stewart took only two (2) weeks off, given that she feared that Sackin and the biased committee

would use her absence from FIT as another excuse to strip her of her teaching position.

       42.     No one at FIT ever engaged in the interactive process to ascertain what reasonable

accommodations would allow Stewart to teach without pain.

       43.     While using a walker and enduring severe back pain, Stewart managed to teach

her class while Kohan observed. Fearful for her job, Stewart chose not to protest the obviously

discriminatory and punitive timing of the review.

       44.     Kohan gave Stewart an unsatisfactory review for the September 29, 2017 class

she observed. Kohan indicated that she did not like the subject matter of the class, nor Stewart’s

teaching technique.

       45.     Stewart informed Kohan that she was unwilling to sign the Faculty Observation.

       46.     Following Kohan’s review, Stewart called Human Resources Generalist, Robert

Brown (“Brown”) (white male), to raise her concerns of discrimination and retaliation. Brown



                                                 7
then directed Stewart to FIT Affirmative Action Officer, Deliwe Kekane (“Kekane”) (African-

American female).

       47.     On October 27, 2017, Stewart met with Kekane. During the meeting, Kekane

admitted that she had not reviewed the documents Stewart had sent her days prior to their

scheduled meeting.

       48.     Kekane’s assistant joined the meeting and took notes. During that meeting,

Stewart clearly relayed to Kekane that she was a victim of racial discrimination.

       49.     At the end of the meeting, Kekane told Stewart that her assistant would send a

transcript of the meeting to Stewart for her review and that Stewart could then edit the notes to

ensure that they were accurate for the investigation file.

       50.     It took two weeks for Kekane to send Stewart the transcript of their meeting and

she only did so because Stewart called to inquire as to the status. Stewart promptly reviewed and

edited the notes and sent them back to Kekane for the investigation file.

       51.     Approximately seven months passed, and Stewart still did not receive any

information whatsoever from Kekane and/or the Affirmative Action Department regarding the

status of her complaint, despite several inquiries from Stewart.

       52.     Meanwhile, on December 4, 2017, Stewart emailed Sackin to inquire about the

status of her classes for the Spring 2018 semester. Sackin responded that Stewart had not been

re-appointed for the Spring 2018 semester. This was the first time Stewart had been informed in

any way as to having not been re-appointed for the Spring 2018 semester.

       53.     In light of this news, on or about December 5, 2017, Stewart met with, Stephan

Kanlian (“Kanlian”) (white male), Vice President of FIT’s Adjunct Professors, and Ellen

Goldstein (“Goldstein”) (white female). Both Kanlian and Goldstein were officers within the

Union of College Employees.



                                                  8
       54.      During the December 5 meeting, Goldstein indicated that Sackin was in violation

of Collective Bargaining guidelines, which state that Stewart should have been notified of her

non-reappointment by December 1, 2017. Goldstein then made a phone call and told Stewart

that the non-appointment had once again been overturned and that Stewart was to meet with

Sackin to select available classes to teach in Spring 2018.

       55.      Stewart was assigned two sections of FM 268 – a Team Development Workshop

– for Spring 2018. Stewart has frequently taught this same class, received numerous “excellent”

faculty observations ratings and has had approximately 20 years of team building and

management experience, in several companies, in the corporate sector.

       56.      Janet Zeevalk (“Zeevalk”) (white female), professor and personal friend of

Sackin’s, was assigned to conduct Stewart’s Faculty Observation at the beginning of the Spring

2018 semester

       57.      On or about March 2, 2018, Stewart met with Zeevalk who ultimately provided

Stewart with a Faculty Observation rating of “Good.” Stewart did not agree with numerous

aspects of Zeevalk’s “feedback” and informed Zeevalk that she would sign the review but

intended to submit a rebuttal.

       58.      In or around mid-March 2018, Stewart submitted the rebuttal to Sackin to be

presented and read to the re-appointment committee.

       59.      Shortly after Stewart submitted the rebuttal, she was again told that she was not

reappointed for the upcoming Fall 2018 semester.

       60.      Typically, a Faculty Observation rating of “Good” meets FIT guidelines for

reappointment. In addition, Stewart received a Student Evaluation of 5.91 out of a maximum

6.00, for teaching the Fall 2017 FM-361 class.




                                                 9
       61.       Sackin informed Stewart that this was the third time that she had been denied

reappointment and there was no way she would be reinstated. Based on this information,

Stewart then reached out to Brown regarding Stewart’s denied reappointment and her

discrimination complaint to the Affirmative Action Department. Brown informed Stewart she

“might possibly” meet with her after the conclusion of the Affirmative Action complaint. The

meeting never took place.

       62.       By the start of the Spring 2018 semester, Stewart had still not heard from Kekane

regarding the investigation into her claim of discrimination. Finally, in or around April 2018 (six

(6) months after their meeting), Stewart received confirmation from Kekane’s assistant that they

were finally investigating her complaint.

       63.       On or about May 18, 2018 (more than half a year after Stewart met with her),

Kekane informed Stewart that her allegations of discrimination had been unsubstantiated.

       64.       Stewart has been deprived of the opportunity to teach for FIT since the Spring

2018 semester.

       65.       During her employment, Stewart raised her concerns of race discrimination and

lack diversity within the faculty of FIT, but FIT ignored her good-faith complaints and took no

corrective action in response to those complaints.

       66.       Stewart underwent major surgery on two separate occasions and FIT did nothing

to accommodate her disability.

       67.       Stewart is aware of other African-American employees who were not promoted

because of FIT’s discriminatory practices.

       68.       The deplorable conduct against Stewart in the face of her complaints of

discrimination was egregious and wholly ignored and condoned by FIT’s administrators and

demonstrated a willful and reckless disregard for Stewart’s rights under the applicable laws and



                                                 10
caused her humiliation, embarrassment, physical and psychological pain and suffering, and

extensive damage to her reputation.

        69.        Stewart has also have suffered lost wages and benefits and will continue to do so

into the future.

                               FIRST CAUSE OF ACTION
              Race Discrimination and Harassment in Violation of Section 1981

        70.        Stewart incorporates herein by reference paragraphs 1 through 69 above, as if set

forth herein in their entirety.

        71.        FIT discriminated against Stewart on the basis of her race in violation of Section

1981 by denying her the same terms and conditions of employment as described above,

including, but not limited to, denying her equal treatment, subjecting her to harassing behavior

and by terminating her employment.

        72.        As a direct and proximate result of the FIT’s unlawful discriminatory conduct in

violation of Section 1981, Stewart has suffered and continues to suffer monetary and/or

economic damages, including, but not limited to, loss of past and future income, compensation

and benefits for which she is entitled an award of monetary damages.

        73.        As a direct and proximate result of the FIT’s unlawful discriminatory conduct in

violation of Section 1981, Stewart has suffered and continues to suffer severe mental anguish

and emotional distress, including, but not limited to, embarrassment, stress and anxiety and

emotional pain and suffering for which she is entitled to an award of monetary damages.

        74.        FIT’s unlawful and discriminatory conduct constitutes a willful and wanton

violation of Section 1981, was outrageous and malicious, was intended to injure Stewart, and

was done with conscious disregard of Stewart’s civil rights, entitling Stewart to an award of

punitive damages.




                                                    11
                                 SECOND CAUSE OF ACTION
                              Retaliation in Violation of Section 1981

        75.     Stewart incorporates herein by reference paragraphs 1 through 74 above, as if set

forth herein in their entirety.

        76.     FIT has retaliated against Stewart, by inter alia, subjecting her to unfair and

harassing treatment and by ultimately terminating her employment, in violation of Section 1981

for her opposition to discriminatory practices directed toward herself and other people of her

race.

        77.     As a direct and proximate result of the FIT’s unlawful retaliatory conduct in

violation of Section 1981, Stewart has suffered and continues to suffer monetary and/or

economic damages, including, but not limited to, loss of past and future income, compensation

and benefits for which she is entitled an award of monetary damages.

        78.     As a direct and proximate result of the FIT’s unlawful retaliatory conduct in

violation of Section 1981, Stewart has suffered and continues to suffer severe mental anguish

and emotional distress, including, but not limited to, embarrassment, stress and anxiety and

emotional pain and suffering for which she is entitled to an award of monetary damages.

        79.     FIT’s unlawful and retaliatory conduct constitutes a willful and wanton violation

of Section 1981, was outrageous and malicious, was intended to injure Stewart, and was done

with conscious disregard of Stewart’s civil rights, entitling Stewart to an award of punitive

damages.

                               THIRD CAUSE OF ACTION
                 Race Discrimination and Harassment in Violation of Title VII

        80.     Stewart incorporates herein by reference paragraphs 1 through 79 above, as if set

forth herein in their entirety.




                                                 12
        81.     FIT has discriminated against Stewart on the basis of her race in violation of Title

VII by denying to her the equal terms and conditions of employment, subjecting her to

harassment and terminating her employment.

        82.     As a direct and proximate result of the FIT’s unlawful discriminatory conduct in

violation of Title VII, Stewart has suffered, and continues to suffer, monetary and/or economic

harm, for which she is entitled to an award of monetary damages and other relief.

        83.     As a direct and proximate result of the FIT’s unlawful discriminatory conduct in

violation of Title VII, Stewart has suffered, and continues to suffer, severe mental anguish and

emotion distress including, but not limited to, embarrassment, stress and anxiety and emotional

pain and suffering for which she is entitled to an award of monetary damages.

                              FOURTH CAUSE OF ACTION
                Race Discrimination and Harassment in Violation of NYSHRL

        84.     Stewart incorporates herein by reference paragraphs 1 through 83 above, as if set

forth herein in their entirety.

        85.     FIT has discriminated against Stewart on the basis of her race in violation of the

NYSHRL by denying to her the equal terms and conditions of employment, subjecting her to

harassment and terminating her employment.

        86.     As a direct and proximate result of the FIT’s unlawful discriminatory conduct in

violation of the NYSHRL, Stewart has suffered, and continues to suffer, monetary and/or

economic harm, for which she is entitled to an award of monetary damages and other relief.

        87.     As a direct and proximate result of the FIT’s unlawful discriminatory conduct in

violation of the NYSHRL, Stewart has suffered, and continues to suffer, severe mental anguish

and emotion distress including, but not limited to, embarrassment, stress and anxiety and

emotional pain and suffering for which she is entitled to an award of monetary damages.




                                                 13
                                 FIFTH CAUSE OF ACTION
              Disability Discrimination and Harassment in Violation of NYSHRL

        88.     Stewart incorporates herein by reference paragraphs 1 through 87 above, as if set

forth herein in their entirety.

        89.     Stewart is a qualified individual with a disability.

        90.     FIT has discriminated against Stewart on the basis of her disability in violation of

the NYSRL by denying to her the equal terms and conditions of employment, failing to

accommodate her disability, subjecting her to harassment and terminating her employment.

        91.     As a direct and proximate result of the FIT’s unlawful discriminatory conduct in

violation of the NYSHRL, Stewart has suffered, and continues to suffer, monetary and/or

economic harm, for which she is entitled to an award of monetary damages and other relief.

        92.     As a direct and proximate result of the FIT’s unlawful discriminatory conduct in

violation of the NYSHRL, Stewart has suffered, and continues to suffer, severe mental anguish

and emotion distress including, but not limited to, embarrassment, stress and anxiety and

emotional pain and suffering for which she is entitled to an award of monetary damages.

                                     SIXTH CAUSE OF ACTION
                                  Retaliation in Violation of NYSHRL

        93.     Stewart incorporates herein by reference paragraphs 1 through 92 above, as if set

forth herein in their entirety.

        94.     FIT has retaliated against Stewart by, inter alia, subjecting her to unfair and

harassing treatment and by ultimately terminating her employment, in violation of the NYSHRL

for her opposition to discriminatory practices directed toward herself and others of her same

race.




                                                  14
        95.      As a direct and proximate result of FIT’s unlawful retaliatory conduct in violation

of the NYSHRL, Stewart has suffered, and continues to suffer, monetary and/or economic harm,

for which she is entitled to an award of monetary damages and other relief.

        96.      As a direct and proximate result of the FIT’s unlawful retaliatory conduct in

violation of the NYSHRL, Stewart has suffered, and continues to suffer, severe mental anguish

and emotion distress including, but not limited to, embarrassment, stress and anxiety and

emotional pain and suffering for which she is entitled to an award of monetary damages.

                               SEVENTH CAUSE OF ACTION
                 Race Discrimination and Harassment in Violation of NYCHRL

        97.      Stewart incorporates herein by reference paragraphs 1 through 96 above, as if set

forth herein in their entirety.

        98.      By committing the foregoing acts of race discrimination, the FIT violated the

NYCHRL.

        99.      As a direct and proximate result of the FIT’s violations of the NYCHRL, Stewart

has sustained the injuries, damages and losses set forth herein and has incurred attorneys’ fees

and costs.

        100.     FIT’s conduct was willful, wanton and demonstrated a conscious disregard for

Stewart’s rights under the NYCHRL and warrants the imposition of punitive damages.

        101.     Stewart is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of the FIT’s discriminatory conduct unless and until this Court

grants the relief requested herein.

                                 EIGHTH CAUSE OF ACTION
               Disability Discrimination and Harassment in Violation of NYCHRL

        102.     Stewart incorporates herein by reference paragraphs 1 through 101 above, as if set

forth herein in their entirety.



                                                  15
         103.   By committing the foregoing acts of disability discrimination, FIT violated the

NYCHRL.

         104.   As a direct and proximate result of the FIT’s violations of the NYCHRL, Stewart

has sustained the injuries, damages and losses set forth herein and has incurred attorneys’ fees

and costs.

         105.   FIT’s conduct was willful, wanton and demonstrated a conscious disregard for

Stewart’s rights under the NYCHRL and warrants the imposition of punitive damages.

         106.   Stewart is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of the FIT’s discriminatory conduct unless and until this Court

grants the relief requested herein.

                                     NINTH CAUSE OF ACTION
                                  Retaliation in Violation of NYCHRL

         107.   Stewart incorporates herein by reference paragraphs 1 through 106 above, as if set

forth herein in their entirety.

         108.   By committing the foregoing acts of retaliation, FIT violated the NYCHRL.

         109.   As a direct and proximate result of FIT’s violations of the NYCHRL, Stewart has

sustained the injuries, damages and losses set forth herein and has incurred attorneys’ fees and

costs.

         110.   FIT’s conduct was willful, wanton and demonstrated a conscious disregard for

Stewart’s rights under the NYCHRL, and warrants the imposition of punitive damages.

         111.   Stewart is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of FIT’s retaliatory conduct unless and until this Court grants the

relief requested herein.




                                                 16
                                     PRAYER FOR RELIEF

       WHEREFORE, Stewart prays that this Court enter judgment in his favor and against FIT,

and grant to her the following relief:

                   a. A declaratory judgment that the actions, conduct and practices of the FIT

       complained of herein violate the laws of the United States and the State and City of New

       York;

                   b. An injunction and order permanently restraining the FIT from engaging in

       such unlawful conduct;

                   c. An order directing the FIT to take such affirmative action as is necessary

       to ensure that the effects of these unlawful employment practices are eliminated and do

       not continue to affect Stewart’s employment and personal life;

                   d. An award for all economic damages to be determined at trial, plus pre-

       judgment interest, to compensate Stewart for the FIT’s unlawful conduct, including back

       pay, front pay and lost benefits;

                   e. An award for all compensatory damages to be determined at trial, plus

       pre-judgment interest, to compensate Stewart for future pecuniary losses, emotional

       distress, pain, suffering, inconvenience, mental anguish, stress, anxiety, humiliation,

       embarrassment, loss of enjoyment of life and other nonpecuniary losses as allowable;

                    f. An award to Stewart for punitive damages;

                   g. An award to Stewart for the costs incurred in this lawsuit, together with

       reasonable attorneys’ fees; and

                   h. An award to Stewart for such other and further relief as this Court deems

       appropriate.




                                                17
                                     JURY DEMAND

     Stewart demands a trial by jury on all issues of fact, her claims and damages herein.

Dated: New York, New York
       December 28, 2018

                                               CERASIA & DEL REY-CONE LLP


                                               By s/ Christie Del Rey-Cone
                                                   Christie Del Rey-Cone
                                                   Alison L. Tomasco
                                               150 Broadway, Suite 1517
                                               New York, New York 10038
                                               646.525.4235
                                               christie@cdemploymentlaw.com
                                               alison@cdemploymentlaw.com

                                               Attorneys for Plaintiff
                                                Lynda Stewart




                                             18
EXHIBIT A
